Order entered February 12, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00579-CR
                                    No. 05-13-00580-CR

                           BRODERICK JACKSON, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1258467-T

                                          ORDER
       We GRANT appellee’s second motion to extend time to file its brief. Appellee’s brief

received on February 5, 2014 is ORDERED filed as of the date of this order.


                                                    /s/   DAVID EVANS
                                                          PRESIDING JUSTICE